OPINION — AG — HOUSE BILL NO. 1139 PROVIDES FOR THE ISSUANCE OF A MEDAL TO BE KNOWN AS "THE OKLAHOMA CROSS OF VALOR" TO PERSONS LISTED AS BEING HELD CAPTIVE BY THE ENEMY DURING WORLD WAR II AND/OR KOREAN CONFLICT. SAID BILL ALSO PROVIDES THAT THE GOVERNOR SHALL PROVIDE A METHOD FOR THE ISSUING OF SAID MEDAL. SECT. 3 OF SAID BILL PROVIDES "* * * GOVERNOR IS HEREBY AUTHORIZED TO EXPEND FROM THE GOVERNOR'S CONTINGENCY FUND, ANY MONEYS FOR THE COST OF SAID MEDALS OR BADGES" . . YOU ASK: IS THIS FUND THE GOVERNOR'S CONTINGENCY AND EMERGENCY FUND ? — AFFIRMATIVE CITE: 62 O.S. 139.1 [62-139.1], ARTICLE X, SECTION 23 (RICHARD M. HUFF)